Citation Nr: 0724227	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bipolar 
disorder/psychosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1983 to July 1988 
and December 1990 to April 1991.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Witchita, Kansas.  

In his July 2006 substantive appeal, the veteran appears to 
raise additional claims of entitlement to service connection 
for headaches and Gulf War Syndrome.  These matters are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current bipolar 
disorder/psychosis began in service.  Service medical records 
show that he sought treatment in October 1987 for depression 
during his first period of service, and that he was evaluated 
but no diagnosis was made.  He was referred for self-help 
classes, and returned to full duty.  

The record contains treatment notes from Dr. Jones dated from 
November 1998 to February 2003, which suggest that the 
veteran was treated earlier by a Dr. Lovett and a Dr. Morris.  
(See November 1998 treatment entry).  The RO's letter seeking 
records from Dr. Morris was returned in November 2005 with a 
notation "We do not have this [patient's] records."  The 
veteran has not provided authorization to obtain records from 
Dr. Lovett.  He should be given the opportunity to provide 
such authorization, or to obtain those records. 38 C.F.R. 
§ 3.159(c)(1) (2006).

The veteran has reported that he has received psychiatric 
treatment by the Kansas City VA Medical Center (see September 
2004 Report of Contact).  The record does not contain medical 
records from this VA facility.  All VA outpatient treatment 
records from the Kansas City VA facility should be retrieved 
and associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
 
The veteran testified at his 2006 hearing before the Board 
that he was granted Social Security disability for his 
psychiatric condition. The Social Security records are not in 
the veteran's claims file.  VA's duty to assist includes 
obtaining any relevant records from the Social Security 
Administration (SSA).  See Voerth v. West, 13 Vet. App. 117, 
120 (1999); Hayes v. Brown, 9 Vet. App. 67 (1996).  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).  In view of the service 
medical record evidence of evaluation for psychiatric 
symptoms and the evidence of a current psychiatric disorder 
(see private and VA psychiatric treatment records and 
hospitalization records dated from November 1998 to May 
2006), the criteria to obtain an examination and opinion are 
met.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to authorize VA to 
obtain records from Dr. Brent Lovett or 
to provide records of such treatment.

2.  Obtain and associate with the claims 
folder any pertinent VA treatment records 
from the Kansas City VA facility.

3.  Request from the SSA all decisions 
and disability determinations relating to 
the veteran's disability claim, as well 
as all associated medical evidence.  If 
no records are available, a response to 
that effect must be secured and 
associated with the claims folder.

4.  After a reasonable time is allowed 
for retrieval of the above named records, 
schedule the veteran for an examination 
to determine the current psychiatric 
diagnosis and whether they are related to 
the veteran's military service.  For each 
diagnosis, the examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the diagnosed psychiatric disorder 
is related to the veteran's service.  The 
examiner should review the claims file 
and should indicate in the examination 
report that this has been accomplished. 

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



